                                      49 Filed 04/20/20
      Case 1:18-cr-00871-PKC Document 50       04/17/20 Page 1 of 2

                            BRUCE K. KAYE
                            Attorney-At-Law      Application GRANTED to the limited
                                11 Park Place    extent that the government shall
                                  Suite 1801     produce to defense counsel any medical
                          New York, New York 10007
                             Tel. (212) 385-8000 records relating to the defendant in its
                             Fax. (212) 385-7845 possession or control to be kept
                        bruce@baraschmcgarry.com confidential by defense counsel and
                                                 used solely for the purpose of his
VIA ECF                                          client's bail application.
April 17, 2020                                       SO ORDERED.
                                                     April 20, 2020
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
US Courthouse
500 Pearl Street
New York, N.Y. 10007

                           Re:    United States v. Saeed Malik Norris
                                  18-Cr-871 (PKC)
Dear Judge Castel,

     Hope this letter finds you well Sir. I am CJA counsel for
Mr. Norris who was scheduled to be sentenced on April 14, 2020
following his plea of guilty to Enticement of a Minor To Engage
In Illegal Sexual Activity [18 USC §2422(b)]. In light of the
ongoing COVID-19 public health emergency, Mr. Norris’s sentencing
has been adjourned to July 10, 2020.

     Mr. Norris is incarcerated at the Westchester County Jail
where numerous inmates and staff have tested positive for the
deadly virus. Because Mr. Norris has a serious underlying health
problem his risk of contracting the virus is increased. In the
coming days the defense intends to file a Motion requesting his
release on bail, but we presently require the Court’s assistance
acquiring his BOP medical records from the government. At the
defense request, the government has obtained the necessary
medical records. We thank the government for its prompt action.
The government however is unable to provide the records in the
absence of a HIPPA authorization signed by Mr. Norris.

     Because counsel is not permitted into the jail during this
crisis the defense is unable to obtain the requested HIPPA
authorization. Accordingly, the purpose of this letter is to
request that the Court endorse this letter directing the
government to provide the medical records to the defense
forthwith in order to assist in formulating the motion. This
request is made on notice to the government and without
objection. Thank you for your consideration of this request.
      Case 1:18-cr-00871-PKC Document 50
                                      49 Filed 04/20/20
                                               04/17/20 Page 2 of 2




Respectfully submitted,

s/s
____________________
Bruce Kaye, Esq.
Thomas Eddy, Esq.


cc.: AUSA Jacob Gutwillig via ECF
